DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, 12, and 14, “a receiver” is not described in a specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because “a receiver” is new matter.
With respect to claim 1, 12, and 14, “a generator” is not described in a specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because “a generator” is new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 10436891) in view of and Yamashina (US 20160139257) and Roger et al (US 20170131394). 
With respect to claims 1, 12, and 14, Schoor (891) teaches a radar sensor (abs, “a radar sensor’) comprising: a signal generation unit for generating a sequence of output signals having a modulated starting frequency for the generation of a radiated radar signal (para44,“a control device to receive a control input signal; a signal generator to generate a transmit signal having a multitude of signal cycles, each signal cycle having a multitude of signal sequences, and a series of blocks being formed, each block having precisely one frequency ramp of each signal sequence and fig 3); and a signal receiving unit for the reception and for the processing of reflected radar signals as received signals (abs, “an antenna device to transmit the output Signal that is output by the signal generator and to receive a receive Signal; and an evaluation device which is designed to ascertain, by superpositioning the transmit signal and the receive signal, a quantity with regard to an angle and/or a distance and/or a relative speed of the at least one object"), said received signals are further processed for analysis of the received signals (col 7, line 27-31,“a quantity with regard to an angle and/or a distance and/or a relative speed of the at least one object is ascertained by superpositioning the transmit signal and the receive signal"), wherein a sequence of signals rising from a starting frequency are generated as an output signal of the sequence of output signals (fig 3 and col 4, lines 38 -50), wherein the respective received signals are analyzed by means of Fourier analysis (col 5, lines 56-63, “the frequency spectrum can be ascertained with the aid of a two- dimensional fast Fourier transformation”), the sequence of signals comprising at least a first signal having a first starting frequency and a second signal having a second starting frequency, the second starting frequency being higher than the first starting frequency (fig 3, first signal 303-11 second signal 303-12), the sequence of signals further comprises a third signal in between the first voltage signal and the second voltage signal, the third voltage signal having at least one of a starting frequency and an end frequency that is identical to the first voltage signal (col 4, lines 38-50“FIG. 3 illustrates an exemplary signal cycle 202. Signal cycle 202 includes six signal sequences 302-1 through 302-6. Each signal sequence 302 includes an identical multitude n of frequency ramps or fast ramps’).
With respect to claims 1, 12, and 14. Schoor does not teach the signals being voltage signals.  Yamashina teaches a sequence of voltage signals rising from a starting frequency are generated as output signal (para 25, “each of the range observation periods has an up -chirp period during which an applied voltage increases with time and a down-chirp period during which the applied voltage decreases with time"). It would have been obvious to modify Schoor to include a sequence of voltage signals rising from a starting frequency are generated as output signal because it is expected that the antenna transmits a voltage.
With respect to claims 1, 12, and 14. Schoor does not teach the signals being voltage signals and the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage. Roger teaches the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage (para 22, “Dependent on the application a defined modulation pause may be inserted between two subsequent chirps, wherein the radar signal may remain at the stop frequency or the start frequency during the pause” and para 40). It would have been obvious to modify Schoor to include the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage because it allows the signal to clear a range.
With respect to claims 1, 12, and 14, While Schoor in view of and Yamashina and Roger do not teach the pause only occurs between the second voltage signal and the third voltage signal provided that the third starting frequency of the third voltage signal is different from the second starting frequency of the second voltage signal, it would have been obvious to modify Schoor in view of and Yamashina and Roger to include the pause only occurs between the second voltage signal and the third voltage signal provided that the third starting frequency of the third voltage signal is different from the second starting frequency of the second voltage signal because it is merely a design choice as to where to place the pause of the chirp with to yield a predictable signal processing of the incoming radar signal. it would have been obvious to modify Schoor in view of and Yamashina and Roger to include the pause only occurs between the second voltage signal and the third voltage signal provided that the third starting frequency of the third voltage signal is different from the second starting frequency of the second voltage signal because it would be obvious to try placing the pause between the third and second chirp since there is a limited number of spaces between chirps to place the pause and placement of the pause between whichever chirps would yield a predictable signal processing of the incoming radar signal.
With respect to claims 2, Schoor (891) teaches from the Fourier analysis, a speed of an object is determined in a direction of a dimension of the sequence of the voltage signals (col 3, line 8-21, “the evaluation device is designed to ascertain the relative speed of the at least one object by superpositioning the transmit signal and the receive signal; to calculate frequency spectrums for each signal sequence for each signal cycle; to ascertain possible quantities with regard to the angle and/or the distance and/or the relative speed of the at least one object on the basis of position, amplitude and phase of the signals in the frequency” and col5, lines 56-63).
With respect to claims 3, Schoor (891) teaches from the Fourier analysis, a distance of an object is determined in a direction of a dimension of the sequence of the voltage signals (col 3, line 8-21, “the evaluation device is designed to ascertain the relative speed of the at least one object by superpositioning the transmit signal and the receive signal; to calculate frequency spectrums for each signal sequence for each signal cycle; to ascertain possible quantities with regard to the angle and/or the distance and/or the relative speed of the at least one object on the basis of position, amplitude and phase of the signals in the frequency” and col 5, lines 56-63), 
With respect to claim 11, Schoor (891) teaches the sequence of signals further comprises a fourth voltage signal having a fourth starting frequency, the fourth starting frequency being higher than the second starting frequency, wherein the first starting frequency, the second starting frequency, and the third starting frequency increase in a linear manner (fig 3, items 303-11, 303-12, 303-n-1, and 3031n and col 1, lines 38-50 “A center frequency of the fast ramps in turn describes a linear frequency ramp having a center frequency f.sub.0, which is also referred to as a slow ramp’).
With respect to claims 12, Schoor (891) teaches the sequence of signals comprising at least a first signal having a first end frequency and a second signal having a second end frequency, the second end frequency being higher than the first end frequency (fig 3, items 303-11, 303-12, 303-n-1, and 3031n), 
With respect to claims 13, Schoor (891) teaches the sequence of signals further comprises a third signal having a third end frequency, the third end frequency being higher than the second end frequency, wherein the first end frequency, the second end frequency, and the third end frequency increase in a linear manner (fig 3, items 303-11, 303-12, 303-n-1, and 3031n and col 1, lines 38-50“°A center frequency of the fast ramps in turn describes a linear frequency ramp having a center frequency f.sub.0, which is also referred to as a slow ramp’).
With respect to claims 14, Schoor (891) teaches the sequence of signals comprising at least a first signal having a first starting frequency and a first end frequency and a second signal having a second starting frequency and a second end frequency, the second starting frequency being higher than the first starting frequency, and the second end frequency being higher than the first end frequency (fig 3, items 303-11, 303-12, 303-n-1, and 3031n).
With respect to claims 15, 16, and 17, Roger teaches a first time period for the pause is substantially the same as a second time period between the first voltage signal and the third voltage signal (fig 5 and para 22 “Dependent on the application a defined modulation pause may be inserted between two subsequent chirps, wherein the radar signal may remain at the stop frequency or the start frequency during the pause”)”. It would have been obvious to modify Schoor to include a first time period for the pause is substantially the same as a second time period between the first voltage signal and the third voltage signal because it is expected the chirps or chips would be the same time period.
Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view of and Yamashina and Roger as applied to claim 1 above, and further in view of Schoor (US 20160131742). Schoor teaches (claim 4) the angle of the object is determined by means of a two-dimensional maximum detection and by means of at least one of a phase comparison and a high-resolution-beam-forming of several aerials (abs, “radar echoes of transmitted Signals are received in by multiple antenna elements of the receiver array, and the located object angle is determined based on amplitude and/or phase relationships between radar echoes which correspond to different combinations of transmitter and receiver arrays"), (claim 8) the received reflected radar signals are transformed into a lower intermediate frequency by means of a frequency mixer and are subsequently scanned (para 40, “The radar echoes received by antenna elements 10 through 16 are each decoupled with the aid of a circulator 26 and supplied to a mixer 28, where they are mixed with the transmission signal delivered by oscillator"), (claim 9) the scanned signal is used for further processing (fig 1, items 34 and 36).
It would have been obvious to modify Schoor in view of and Yamashina and Roger to include the angle of the object is determined by means of a two-dimensional maximum detection and by means of at least one of a phase comparison and a high-resolution-beam-forming of several aerials because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results
It would have been obvious to modify Schoor in view of and Yamashina and Roger to include the received reflected radar signals are transformed into a lower intermediate frequency by means of a frequency mixer and are subsequently scanned and the scanned signal is used for further processing because it merely a substitution of a well-known method to process a reflected signal to determine the angle, distance, or velocity of an object. 
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.  Applicant that in the claimed embodiments “the pause only occurs between the second voltage signal and the third voltage signal provided that the third starting frequency of the third voltage signal is different from the second starting frequency of the second voltage signal” are not taught by Schoor in view of Roger.
Response: While the Schoor in view of roger does not directly teach the pause only occurs between the second voltage signal and the third voltage signal provided that the third starting frequency of the third voltage signal is different from the second starting frequency of the second voltage signal. IT would have been an obvious design choice or would be obvious to try because it would merely yield a predictable result of enhancing the incoming radar signal. In addition, while Roger does teach randomly omitting chirps in paragraph 27. Roger also teaches the random sequence may be fixed (i.e. does not change during operation of the transmitter) or may be regularly varied in paragraph 40. Therefore, since roger teaches the fixed sequence does not change a pause placed anywhere in a sequence of chirps would be a matter of design choice. Since placing the pause between two chirps at that have an offset starting frequency does have a design advantage it is merely a design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ossowaska et al (US 20150301172) teaches a sequence of chirp signals (e.g. 16 to 64 chirp signals) is respectively emitted such that the transmission pause between two temporally adjacent sequences corresponds to the pause between the illumination of two different, in particular adjacent, partial range in para 21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648